Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0098], the first line should be amended to recite “Figs. 9 and 10 show the electrical machine 70 with the stator 72 and the rotor 71.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention. Claim 4 recites the limitation "the different points in time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 5, 12, 13, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtachi (U.S. Pub. No. 2004/0041478).
Regarding Claim 1, Ohtachi teaches a system comprising: - at least one driveline including a rotatable component rotatable about a rotational axis relative to another component (paragraph [0057], pump device such as is shown in Fig. 10); - at least one electrical machine having a rotor and a stator rotatable with respect to one another, the rotor being arranged to at least one of drive and be driven by a part of the driveline (paragraphs [0090]-[0091], rotor and stator), the electrical machine being adapted to provide signals indicative for at least one of a motion and a force between the rotor and the stator and a torque applied on the rotor (paragraphs [0090]-[0091], displacement detecting means for detecting radial and/or axial relative displacement of the rotor with respect to the stator portion); and - an analysis unit adapted to receive the signals and to detect a vibration signature of the rotatable component of the driveline with respect to the other component based on the signals (paragraphs [0090]-[0095], vibration estimating function).  
Regarding Claim 2, Ohtachi teaches everything that is claimed above with respect to Claim 1.  Ohtachi further teaches wherein a fluid is arranged in a clearance between the rotatable component and the other component (Fig. 10 and paragraph [0011], turbine blades 102a-c for sucking and discharging gas, which is a fluid) and wherein the rotor of the electrical machine and the rotatable component are fixedly connected to one another (paragraph [0011], rotor 103 and turbine blades 102a-c).  
Regarding Claim 3, Ohtachi teaches everything that is claimed above with respect to Claim 1.  Ohtachi further teaches wherein the signals are based on asymmetric magnetic forces in the electrical machine (paragraphs [0015], [0019], and [0092]) wherein the electrical machine comprises a plurality of coils (paragraph [0013]), wherein the signals are based on differences among voltages or electrical currents of the plurality of coils (paragraph [0186], variation in the electromagnet current value).  
Regarding Claim 5, Ohtachi teaches everything that is claimed above with respect to Claim 1.  Ohtachi further teaches wherein the driveline further comprises at least one of a turbine and a compressor (paragraph [0011], turbine).  
Regarding Claim 12, Ohtachi teaches everything that is claimed above with respect to Claim 1.  Ohtachi further teaches wherein the analysis unit is further adapted to determine at least one of a time and a phase delay of signals measured by means of at least two coils of the at least one electrical machine (paragraph [0013], sensor 107 transmits a detection signal indicating displacement over time to control device 200).  
Regarding Claim 13, Ohtachi teaches everything that is claimed above with respect to Claim 1.  Ohtachi further teaches wherein the rotor of the electrical machine is rotatable about an axis that forms an angle with the rotational axis of the rotatable component with respect to the other component (Fig. 2, rotor 103 is at various angles with respect other components).  
Regarding Claim 14, Ohtachi teaches everything that is claimed above with respect to Claim 1.  Ohtachi further teaches wherein the rotor of the electrical machine is rotatably supported by a magnetic bearing (paragraph [0057]).  
Regarding Claim 18, Ohtachi teaches a control system, comprising an analysis unit adapted to receive signals from an electrical machine having a rotor and a stator rotatable with respect to one another (paragraphs [0090]-[0091], rotor, stator, vibration detecting means, and magnetic bearing feedback control means), the rotor being arranged to at least one of drive and be driven by a part of a driveline (paragraph [0057]), the signals being indicative for at least one of a motion and a force between the rotor and the stator and a torque applied on the rotor (paragraphs [0090]-[0091], displacement detecting means for detecting radial and/or axial relative displacement of the rotor with respect to the stator portion), wherein the analysis unit is adapted to detect a vibration signature of the rotatable component with respect to the other component based on the signals (paragraphs [0090]-[0095], vibration estimating function).  
Regarding Claim 19, Ohtachi teaches a method for detection of vibration at a driveline including a rotatable component rotatable about a rotational axis relative to another component, wherein a rotor of an electrical machine is arranged to at least one of drive and be driven by a part of the driveline (paragraphs [0090]-[0091], rotor, stator, vibration detecting means, and magnetic bearing feedback control means), the method comprising the steps of: - providing, by means of the electrical machine, signals indicative for at least one of a motion and a force between the rotor and the stator and a torque applied on the rotor (paragraphs [0090]-[0091], displacement detecting means for detecting radial and/or axial relative displacement of the rotor with respect to the stator portion); and - detecting, by an analysis unit receiving the provided signals, a vibration signature of the rotatable component with respect to the other component based on the signals (paragraphs [0090]-[0095], vibration estimating function).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtachi in view of Gerez (WO2010040966A1)
Regarding Claim 4, Ohtachi teaches everything that is claimed above with respect to Claim 1.  Ohtachi further teaches wherein the analysis unit is adapted to detect the vibration signature within a predetermined frequency range (paragraphs [0080]-[0082], vibration restraining function in various frequency bands), to determine a property of the vibration signature based on the signals at the different points in time (paragraphs [0090]-[0095], vibration estimating function operates over time), and to generate a command based on the vibration signature (paragraphs [0090]-[0091], vibration detecting means and magnetic bearing feedback control means).
Ohtachi does not specifically disclose generating the command based on a comparison of the property of the vibration 59signature with a predetermined threshold, and wherein the analysis unit is further adapted to generate a command based on a comparison of the property of the vibration signature with a predetermined threshold, wherein the property of the vibration signature comprises at least one of a frequency, phase, amplitude and time-history trend.  However, Gerez teaches in the Abstract comparing an amplitude of a vibratory level of an operating rotor to a threshold.  It would have been obvious to one skilled in the art at the time of the invention to include the amplitude threshold of Gerez in the system of Ohtachi, in order to identify a mechanical shock in the system.
Regarding Claim 6, Ohtachi teaches everything that is claimed above with respect to Claim 1.  Ohtachi further teaches wherein the analysis unit is adapted to determine whether the received signals comprise a vibration signature with a frequency within the predetermined frequency range (paragraph [0082], other frequency bands), and with an amplitude above a predefined threshold (paragraph [0203]).  Ohtachi does not specifically disclose determining a vibration signature with an amplitude above a predefined threshold.  However, Gerez teaches in the Abstract comparing an amplitude of a vibratory level of an operating rotor to a threshold.  It would have been obvious to one skilled in the art at the time of the invention to include the amplitude threshold of Gerez in the system of Ohtachi, in order to identify a mechanical shock in the system.

Claims 7, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtachi in view of Elliot (U.S. Pub. No. 2017/0297679).
Regarding Claim 7, Ohtachi teaches everything that is claimed above with respect to Claim 1, including at least one driveline including a rotatable component rotatable about a rotational axis relative to another component (paragraph [0057], pump device such as is shown in Fig. 10); at least one electrical machine having a rotor and a stator rotatable with respect to one another, the rotor being arranged to at least one of drive and be driven by a part of the driveline (paragraphs [0090]-[0091], rotor and stator), the electrical machine being adapted to provide signals indicative for at least one of a motion and a force between the rotor and the stator and a torque applied on the rotor (paragraphs [0090]-[0091], displacement detecting means for detecting radial and/or axial relative displacement of the rotor with respect to the stator portion); and an analysis unit adapted to receive the signals and to detect a vibration signature of the rotatable component of the driveline with respect to the other component based on the signals (paragraphs [0090]-[0095], vibration estimating function).  Ohtachi does not teach two or more drivelines, each including a rotatable component rotatable about a rotational axis relative to another component; and - two or more electrical machines, each having a rotor and a stator rotatable with respect to one another, the rotor being arranged to at least one of drive be driven by a part of one of the drivelines, the electrical machines being adapted to provide signals indicative for at least one of a motion and a force between the respective rotor and the stator and a torque applied on the respective rotor; - wherein the analysis unit is adapted to receive the signals and to detect a vibration signature of each of the rotatable components of the two or more drivelines with respect to the respective other component based on the signals.  However, Elliot teaches a system including two electrical motors in two drivelines in Fig. 2 and paragraph [0014].  It would have been obvious to one skilled in the art at the time of the invention to include the vibration monitoring of Ohtachi in the motors of the two drivelines of Elliot, in order to monitor and restrain vibration in the motor without use of an additional vibration sensor (see Ohtachi, Abstract).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 16, Ohtachi teaches everything that is claimed above with respect to Claim 1.  Ohtachi does not teach in an engine of an aircraft.  However, Elliot teaches in Fig. 2 and paragraph [0014] an electric motor in an aircraft.  It would have been obvious to one skilled in the art at the time of the invention to include the vibration monitoring of Ohtachi in an engine, or motor, of an aircraft, as taught in Elliot, in order to monitor and restrain vibration in the motor without use of an additional vibration sensor (see Ohtachi, Abstract).
Regarding Claim 17, Ohtachi teaches everything that is claimed above with respect to Claim 16.  Ohtachi does not teach comprising two or more drivelines being mounted on the airplane spaced apart from one another, each driveline being coupled with one of two or more electrical machines, wherein at least one driveline is arranged at one wing of the airplane and at least another driveline is arranged at a different wing of the airplane.  However, Elliot teaches in Fig. 2 and paragraph [0014] two drivelines, each arranged on a separate wing.  It would have been obvious to one skilled in the art at the time of the invention to include the vibration monitoring of Ohtachi in the motors of the two drivelines of Elliot, in order to monitor and restrain vibration in the motor without use of an additional vibration sensor (see Ohtachi, Abstract).
Regarding Claim 20, Ohtachi teaches everything that is claimed above with respect to Claim 19.  Ohtachi further teaches detection of vibration in at least one driveline including a rotatable component rotatable about a rotational axis relative to another component (paragraph [0057], pump device such as is shown in Fig. 10); wherein a rotor of the electrical machine is arranged to at least one of drive and be driven by a part of the driveline (paragraphs [0090]-[0091], rotor and stator), the method comprising the steps of: - providing, by means of the electrical machine, signals indicative for at least one of a motion and a force between the respective rotor and the stator and a torque applied on the rotor (paragraphs [0090]-[0091], displacement detecting means for detecting radial and/or axial relative displacement of the rotor with respect to the stator portion); and - detecting, by an analysis unit receiving the provided signals, a vibration signature of each of the rotatable component with respect to the respective other component based on the signals (paragraphs [0090]-[0095], vibration estimating function).  Ohtachi does not teach detection of vibration at two or more drivelines, each including a rotatable component rotatable about a rotational axis relative to another component, wherein a rotor of one of two or more electrical machines is arranged to at least one of drive and be driven by a part of a respective one of the drivelines, the method comprising the steps of: - providing, by means of each of the electrical machines, signals indicative for at least one of a motion and a force between the respective rotor and the stator and a torque applied on the respective rotor; and - detecting, by an analysis unit receiving the provided signals, a vibration signature of each of the rotatable components with respect to the respective other component based on the signals.  However, Elliot teaches a system including two electrical motors in two drivelines in Fig. 2 and paragraph [0014].  It would have been obvious to one skilled in the art at the time of the invention to include the vibration monitoring of Ohtachi in the motors of the two drivelines of Elliot, in order to monitor and restrain vibration in the motor without use of an additional vibration sensor (see Ohtachi, Abstract).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtachi in view of Cerny (U.S. Pub. No. 2014/0230555).
Regarding Claim 11, Ohtachi teaches everything that is claimed above with respect to Claim 1.  Ohtachi does not teach wherein the analysis unit is further adapted to determine a frequency of an orbiting motion of the rotor of the at least one electrical machine.  However, Cerny teaches determination of an orbit of a rotor rotational frequency in at least paragraph [0013].  It would have been obvious to one skilled in the art at the time of the invention to include determination of the orbit as taught in Cerny in the system of Ohtachi, in order to detect rotor-stator rubbing (see Cerny, paragraph [0013]).

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtachi in view of Andersen (U.S. Pub. No. 2011/0215750).
Regarding Claim 15, Ohtachi teaches everything that is claimed above with respect to Claim 1.  Ohtachi further teaches further comprising at least one turbomachine rotatably coupled with the driveline (paragraph [0110], turbo-molecular pump), wherein an engine controller of the turbomachine is adapted to provide at least one signal to the analysis unit (paragraphs [0090]-[0091], magnetic bearing feedback control means).  Ohtachi does not disclose wherein one or more vibration sensors are arranged to measure and provide signals indicative for at least one of amplitude, frequency and phase of a vibration to the analysis unit.  However, Andersen teaches a vibrational sensor that measures an amplitude and a frequency of an electrical machine in at least paragraphs [0013] and [0015].  It would have been obvious to one skilled in the art at the time of the invention to include the vibration sensor of Andersen in the system of Ohtachi, in order to enable determination of whether qualities of the vibration are outside a predetermined interval (Andersen, paragraphs [0013] and [0014]).

Allowable Subject Matter
Claims 8-10 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, the Claim features “wherein the analysis unit is adapted to control at least one of the electrical machines and another controllable device of the system based on the vibrations detected with the electrical machines” were not found in the prior art.  
Regarding Claim 9, the Claim features “wherein the rotors of the two or more electrical machines are rotatable with a variable ratio of speeds with respect to one another, the analysis unit being further adapted for controlling rotation of at least the rotor of one of the electrical machines depending on a speed ratio R of speeds of the rotors” were not found in the prior art. Claims 10 is allowable due to their dependence on Claim 9. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863        

/NATALIE HULS/Primary Examiner, Art Unit 2863